Citation Nr: 0705365	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from May 1969 to 
August 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective August 31, 2001.  The veteran's disagreement with 
the 30 percent rating led to this appeal.  During the course 
of the appeal, the veteran and his representative 
participated in an informal conference with a VA Decision 
Review Officer in September 2004.  In February 2006, the 
Board remanded the case, and it is now before the Board for 
further appellate consideration.  


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested primarily by sleep problems including nightmares, 
flashbacks and intrusive thoughts of Vietnam, hypervigilance, 
feeling uncomfortable in large groups of people, and 
complaints of depression, anxiety, and irritability; medical 
examiners have not found that the veteran's alcohol abuse is 
a symptom of his PTSD.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed his claim for service connection for PTSD 
in August 2001.  In the months after that, and prior to the 
initial adjudication of his service connection claim, the RO 
notified the veteran about the VCAA and of the evidence 
needed to substantiate his claim for service connection for 
PTSD.  The RO told the veteran what evidence VA would obtain 
and what evidence he should provide relative to the service 
connection claim.  The RO advised the veteran that 
information needed from him include evidence of recent 
treatment for his claimed PTSD and requested that he identify 
all VA and non-VA medical treatment and provide release 
authorization for records from non-VA health care providers.  
In its December 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from the date of receipt of the veteran's claim in 
August 2001.  Following the veteran's disagreement with the 
30 percent rating, the RO issued a statement of the case 
(SOC) in December 2003 in which it set out in detail the 
rating criteria for PTSD.  In addition, in a letter dated in 
December 2004, which forwarded a supplemental statement of 
the case (SSOC) on the matter of entitlement to an initial 
rating in excess of 30 percent for PTSD, the RO requested 
that the veteran submit any evidence in his possession that 
pertained to his claim.  

In addition, in a letter dated in February 2006, the VA 
Appeals Management Center (AMC) notified the veteran that it 
was working on his appeal with respect to entitlement to an 
initial rating in excess of 30 percent for PTSD and told him 
that that to establish entitlement to an increased 
evaluation, the evidence must show that his service-connected 
disability had gotten worse.  The AMC again told the veteran 
what evidence VA would obtain and what information or 
evidence he should provide.  The AMC specifically requested 
that the veteran send VA any evidence in his possession that 
pertains to his claim.  Further, in letters dated in 
Mach 2006 and May 2006, the RO and AMC respectively described 
how VA determines disabilities ratings and how VA determines 
the effective date if a claim is granted and what evidence VA 
considers in determining disability ratings and effective 
dates.  

In view of the foregoing, the Board finds that the veteran 
was informed to submit all relevant evidence in his 
possession and that he received notice of the evidence needed 
to substantiate his claim for an initial rating greater than 
30 percent for PTSD, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
him and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in letters 
dated in February 2006, March 2006, and May 2006, and the AMC 
Appeals Resource Center thereafter readjudicated the claim 
and issued a SSOC in September 2006.  The United States Court 
of Appeals for Veterans Claims (Court) has held recently that 
a SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision on the 
claim of entitlement to an initial rating in excess of 
30 percent for PTSD.  As a matter of law, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, the veteran's service medical 
records are in the claims file.  The veteran submitted 
photographs, which he reports were taken while he was in the 
field in Vietnam, along with family photos.  He also 
submitted a copy of a December 1997 letter from a private 
psychiatrist and a January 2003 letter from a Vet Center 
readjustment counseling therapist.  The RO obtained private 
treatment records identified by the veteran, Vet Center 
records, and VA outpatient records.  In addition, the veteran 
has been provided two VA examinations in conjunction with his 
claim, and the veteran and his representative participated at 
an informal conference with an RO Decision Review Officer 
(DRO) in September 2004.  In response to the Board's 
February 2006 remand, the AMC scheduled the veteran for an 
additional VA examination for his PTSD.  The veteran failed 
to report for the examination scheduled for early June 2006, 
and he did not report for the requested examination after it 
was rescheduled for late June 2006 and August 2006.  Notice 
of the examination dates was sent to the veteran at his last 
known address, and he has not reported any reason for his 
failure to report.  The duty to assist in the development and 
the adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 
Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the veteran has failed to cooperate with VA 
in the development of his claim, the Board will proceed with 
its decision based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (when claimant fails to report for examination 
scheduled in conjunction with an original compensation claim, 
claim is to be rated based on evidence of record). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to his claim of entitlement to an initial rating in 
excess of 30 percent for PTSD, and no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. at 
392-94. 

Increased ratings-in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Background

In this case, the veteran's service personnel records show 
that he served in Vietnam from November 1970 to May 1971.  
His service medical records do not document any psychiatric 
problems during this period or at any other time during 
service.  At the veteran's separation examination in 
August 1972, the physician did not identify any psychiatric 
abnormality.  

The veteran has submitted photos that he reports were taken 
of him while he was in the field in Vietnam where he served 
as a radioman with various Army units although he was in the 
Marine Corps.  He has reported numerous in-service stressors, 
including receiving incoming fire from the enemy.  

The earliest post-service medical evidence in the file is a 
December 1997 letter from a private psychiatrist, J.C., M.D., 
who reported that he had done a psychiatric evaluation of the 
veteran in November 1997 and diagnosed him as having:  severe 
PTSD; major depression, recurrent, severe; and alcohol 
dependence.  The psychiatrist said the veteran also had 
antisocial personality traits.  He also said the veteran was 
in the high risk group for committing suicide and his risk 
factors were: being a divorced Caucasian male; familiarity 
with weapons; alcoholism; clinical depression; and history of 
violence with antisocial traits.  Dr. J.C. made reference to 
the veteran having battered a woman.  He recommended 
hospitalization and stated that he did not recommend 
incarceration.  

Chronological records from a Vet Center show that the veteran 
was seen there initially in December 1997 in a couple's 
session with his girlfriend, and it was noted that he was 
involved in legal problems secondary to an episode of 
domestic violence in September 1997.  The veteran reported he 
was angry about being laid off from his job at a hospital, 
which he said was a middle management cut.  He was also angry 
about his son's murder in 1996 and was angry about his 
divorce and loss of property.  The veteran admitted that 
alcohol was a problem.  After an individual session in late 
December 1997, the assessment was anger and alcoholism.  
Subsequent sessions involved discussions concerning the 
veteran's dysfunctional relationship with his girlfriend 
secondary to alcoholism.  In February 1998, the veteran left 
a message that he was going to jail to serve for seven 
months.  The veteran returned for a visit in February 1999 
and at that time discussed what had happened in jail, his 
relationship with his girlfriend, and his future plans.  

The veteran was next seen at the Vet Center in 
September 2001.  At that time, he complained of having 
problems with people and said that he had lost his last three 
jobs due to conflicts with fellow workers.  The assessment 
was depression, "PTSD?", and relationship issues.  In 
October 2001, the veteran called to cancel his appointment 
stating that he now had a full-time job and would not be 
available for counseling.  

Records from a private physician, G.W., M.D., show the 
veteran was seen in February 2002 with complaints of 
depression, and he reported he was being seen at the Vet 
Center.  The assessment by Dr. G.W. was depression, ethanol 
abuse, and tobacco abuse.  Dr. G.W. prescribed Prozac and 
Valium.  

In May 2002, the veteran retuned to counseling at the Vet 
Center with problems including anxiety and relationships.  VA 
outpatient records show that when the veteran was seen in 
May 2002 to establish care, he gave a history of depression 
and was noted to use alcohol heavily and to use tobacco.  The 
assessment included depression, allegedly well controlled on 
Prozac, and alcohol and tobacco use.  

When he saw his private physician, Dr. G.W., in early 
July 2002, the veteran reported he was again being seen at 
the Vet Center.  The veteran reported he got anxiety being 
out at all.  He reported symptoms of agoraphobia and said he 
could not be in group therapy.  The veteran said he could not 
even take out the trash.  He said that he was anxious to 
start group therapy and wanted to know how others got by.  
The assessment was depression and PTSD, and the physician 
continued Prozac and Valium.  

Vet Center records show that in early August 2002, the 
veteran was noted to be depressed, anxious, lethargic, 
asocial, and agoraphobic.  The assessment was PTSD with 
anxiety.  When the veteran was seen by his VA primary care 
physician in mid August 2002, he brought with him the 
December 1997 letter from the private psychiatrist who had 
diagnosed him as having severe PTSD and major depression and 
said the veteran was at a high risk of suicide.  At the 
August 2002 VA outpatient visit, the veteran denied suicidal 
ideas.  The assessment by the primary care physician included 
depression and alcohol and tobacco use.  At a couple's 
session at the Vet Center in late August 2002, the veteran's 
current girlfriend shared concerns about the veteran's mood 
swings.  She said that the veteran had been off Prozac and 
without the medication had been more nervous and jumpy.  The 
veteran said he wanted to go back on his medication.  

When he was seen by his VA primary care physician in 
September 2002 in Oxnard, California, the assessment included 
depression and the physician started the veteran on Prozac.  
He noted that the veteran had an upcoming mental health 
clinic appointment at a VA clinic in Sepulveda, California.  
A September 2002 psychiatry consultation note from the VA 
clinic in Sepulveda dated in September 2002 shows the veteran 
arrived thinking the visit was to be a compensation and 
pension evaluation for PTSD.  The veteran denied any current 
acute problems and said he did not want to transfer his care 
to Sepulveda; the psychiatrist assisted the veteran in 
clarifying arrangements for his compensation and pension 
examination.  At Vet Center visits in September and 
October 2002, the veteran discussed relationships, his entry 
and training in service, and his experiences in Vietnam.  

At a VA fee-basis psychiatric examination in October 2002, 
the veteran reported that he experienced intrusive memories 
of his experiences of Vietnam on a daily basis and 
experienced flashbacks three times per week.  He also 
reported that he experienced nightmares multiple times a 
week.  He said he was easily startled and hypervigilant and 
avoided crowds.  He said he awoke frequently during the night 
"to check his perimeter" and reported short-term memory and 
concentration impairment, and easy distractibility.  The 
veteran reported that in the context of intrusive memories of 
Vietnam he experienced depression and anxiety typified by 
shortness of breath and diaphoresis on a daily basis.  

At the October 2002 examination, the veteran reported that he 
last worked in January 2002 for a period of 10 months as a 
school counselor but stopped working because he was unable to 
get along with his supervisors due to irritability.  He said 
that he usually could maintain gainful employment except that 
he had very little patience and became irritable when people 
confronted him with petty complaints.  He said that prior to 
working as a school counselor, he worked for six months as a 
roustabout on an oil platform and prior to that was a 
respiratory therapist for 20 years.  The veteran reported 
that he began abusing alcohol in Vietnam and had continued to 
drink heavily since then.  He said that approximately half of 
the days of the week he drank to the point of passing out.  
The veteran reported that he visited with friends three to 
four times per week and was able to interact with them but 
could be irritable.  After examination, the Axis I diagnosis 
was: PTSD, chronic; alcohol abuse; and methamphetamine abuse 
in remission.  The psychiatrist said the GAF for PTSD was 57-
62, currently and over the past year.  He also said the GAF 
for alcohol abuse was 57-62, currently and over the past 
year.  

The psychiatrist who conducted the October 2002 examination 
stated that the veteran's ongoing most prominent complaints 
included intrusive memories, flashbacks, and nightmares 
leading to insomnia, loss of energy, and memory and 
concentration difficulties, as well as leading to 
hypervigilance, social isolation, and irritability with his 
previous work supervisors and his family.  The psychiatrist 
noted that the veteran also complained of depression and 
anxiety in the context of intrusive memories.  The 
psychiatrist said it was notable that the veteran's 
complaints were in the context of ongoing alcohol abuse.  He 
stated that he believed that approximately 50 percent of the 
veteran's symptoms including depression, anxiety, insomnia, 
memory and concentration difficulties, isolation, and 
irritability should be attributed to his ongoing alcohol use.  
He said the other 50 percent of the above symptoms may be 
attributable to PTSD and symptoms such as intrusive memories, 
flashbacks, and nightmares stemmed entirely from PTSD.  

In a statement dated in January 2003, the veteran's 
girlfriend reported that she and the veteran had lived 
together for the past three and a half years.  She said their 
relationship had deteriorated to the point of an inevitable 
break-up due largely, she believed, to his symptoms 
associated with PTSD.  She said he was unable to hold down a 
job due to his inability to take direction and get along with 
others in the workplace.  She said he suffered from severe 
distractibility, inability to concentrate and mood swings.  
She reported he sometimes slept too many hours and at other 
times had insomnia.  In addition, she stated that he suffered 
from symptoms of depression and sometimes was 
manic/hyperactive.  Also, he became angry easily and had 
panic attacks, especially in crowds of people.  The 
girlfriend also stated that the veteran isolated himself from 
family, friends, and loved ones and seemed only to relate to 
other Vietnam veterans.  She said the veteran had poor 
personal hygiene and was an alcoholic and that the alcoholism 
exacerbated the veteran's symptoms to the point he was almost 
incapable of taking care of himself.  She said it had become 
impossible to maintain a relationship with the veteran due to 
his PTSD.  

In a letter dated in January 2003, the veteran's Vet Center 
readjustment counseling therapist said that it had been very 
difficult for the veteran to complete a full debriefing and 
counseling experience at the Vet Center.  The therapist said 
that the veteran reported intrusive distressing images of his 
wartime experience on a daily basis and that he had his sleep 
disturbed by war-related nightmares.  The therapist said the 
intrusive thoughts and nightmares caused the veteran acute 
psychological distress; he also stated that the veteran had 
trouble going to sleep, awoke two to three times during the 
night, and averaged about four hours of sleep per night.  In 
addition, the therapist said that the veteran's 
hypervigilance and startle response were extremely heightened 
and that the veteran had problems with concentration.  The 
therapist stated that the veteran had become more passive and 
sedentary to the point that he was no longer able to work.  
He said that the veteran felt detached and estranged from 
other people.  He said that the veteran's inability to 
experience emotions other than rage had been very problematic 
for the veteran in work and relationship settings.  He said 
that the veteran's Axis I diagnosis was PTSD with anxiety, 
and major depression.  He said the veteran's GAF was 31.   

In a February 2003 VA outpatient record, the veteran's 
primary care physician noted that the veteran's girlfriend 
sent him a letter saying that the veteran's anger, 
irritability, paranoia, anxiety and alcoholism were getting 
out of control.  She said that the veteran had not been able 
to hold a job, could not get along with people, and was 
ruining their relationship.  At the February 2003 visit, the 
veteran admitted to what his girlfriend said and was very 
anxious and depressed about the possibility of separation.  
At the visit, the veteran stated that he was sober and used 
no drugs, but the physician noted that the veteran's 
girlfriend had stated otherwise.  He noted that the veteran's 
liver function test abnormalities were probably due to 
alcohol.  The physician's assessment included depression and 
he said there was a high likelihood of PTSD.  He said that 
the veteran had reported improved mood with Prozac but had 
said he was more irritable and snappy.  The physician said 
that if irritability continued, he would change to 
citalopram.  

In early May 2003, the veteran telephoned the Vet Center and 
stated he was moving to Arizona and would not be available 
for group.  At a VA outpatient visit to his primary care 
physician in late May 2003, the veteran said he had severe 
symptoms of PTSD and got drunk on Memorial Day.  He said he 
could not stay among people because of his memories.  In a 
record dated in July 2003, the veteran's Vet Center therapist 
in a closing summary said the assessment was PTSD, 
relationship problems, and financial problems.  At a 
cardiology outpatient follow-up consultation in 
November 2003, it was noted that the veteran reported that he 
drank a pint to a fifth of hard liquor every day.  He said he 
was unemployed and homeless.  When he saw his VA primary care 
provider in June 2004, he said he slept in his truck and 
spent most of his time on the road, on his motorcycle.  He 
said he continued to drink, but denied driving under the 
influence.  

At an informal conference with a VA DRO in September 2004, 
the veteran reported that with respect to his PTSD he had 
problems sleeping.  He said that he received medical 
treatment but had not received regular treatment for PTSD 
since 2002.  He said his medications included Prozac and 
Valium.  

At a VA fee-basis psychiatric examination in October 2004, 
the veteran summarized the effect of Vietnam on him as making 
him anti-social, losing his family, his house, his 
girlfriend, and being unable to hold jobs.  He said the 
specific symptoms that were still present were severe 
problems with sleeping with nightmares of being thrown 
through the air after an explosion.  He reported that he gets 
panicky in large groups of people.  He said that he gave up 
on girlfriends and jobs because of his trouble relating to 
people.  He said he had hard time with people who told him 
what to do and it cost him a number of jobs because of being 
unable to deal with bosses.  The veteran admitted that he 
frequently went on drinking binges but said he was not an 
alcoholic because he does not need to drink every day.  He 
said he had been free of other drugs for the last several 
years.  

On examination, the veteran was coherent with no loosening of 
associations.  He appeared euthymic with no visible anxiety 
and depression.  His speech was normal in pace and tone.  The 
veteran was fully oriented and on delayed recall was able to 
remember two out of three objects.  He followed the 
conversation with no difficulty and his concentration was 
good.  The psychiatrist noted that the veteran attributed all 
the distress in his life to his combat experience and had no 
perspective of the contributions of his own behavior 
including his alcohol use.  After examination, the Axis I 
diagnosis was:  PTSD, chronic, moderate; alcohol abuse, 
continuing; methamphetamine use, in sustained remission.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified, with anti-social trends.  The psychiatrist stated 
that the current GAF was:  65 from PTSD; 60 from alcohol 
abuse; and 60 from personality disorder.  The psychiatrist 
commented that the veteran's PTSD caused nightmares and may 
contribute to his trouble with crowds but was a relatively 
small factor in the veteran's problems with employment and 
with relationships compared with the personality and alcohol 
issues.  

VA outpatient records show that in January 2005, the veteran 
reported that he drank alcohol four or more times a week in 
the past year and on a typical day had seven to nine drinks.  
In October 2005, the veteran reported he had severe symptoms 
of PTSD.  He said he continued to drink, but denied driving 
under the influence.  He stated that Prozac made him 
irritable.  The physician discontinued Prozac and started the 
veteran on citalopram.  In February 2006, the veteran 
reported he was somewhat improved on citalopram.  In an 
outpatient note dated in May 2006, the veteran's primary care 
physician noted that the veteran continued to drink heavily 
and that he again advised the veteran to reduce his ethanol 
intake, but it was highly unlikely that the veteran would 
comply.  

Analysis

The veteran is seeking an initial rating in excess of 
30 percent for his service-connected PTSD, which is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The record on 
appeal demonstrates that, in addition to PTSD, the veteran 
has been diagnosed with alcohol abuse and methamphetamine 
use; however, these problems are not service connected.  
Indeed, the law precludes compensation for primary alcohol 
and drug abuse disabilities.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(n), 3.301 (2006);VAOPGPREC 2-97 (no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs).  Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  See also, in general, 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The veteran contends that alcohol abuse is part of his PTSD, 
and in this regard has submitted a November 2002 VA news 
release in which the Secretary of VA stated that substance 
abuse and alcoholism are prime symptoms for many combat 
veterans still suffering from trauma.  The veteran has also 
submitted an excerpt from a PTSD handbook for clinicians 
published by Disabled American Veterans in which it is stated 
that many combat veterans often use alcohol to suppress PTSD 
symptoms.  As noted earlier, the veteran failed, on three 
occasions, to report for an additional VA examination 
requested by the Board.  There is simply no medical evidence 
specific to the veteran that relates the veteran's alcohol 
abuse to his PTSD.  We have only the veteran's own 
contentions and he, as a lay person, is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders, and his opinion that his alcohol abuse is 
a symptom of his PTSD is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159 (a) (competent medical 
evidence means evidence provided by a person who is qualified 
by education, training or experience to offer medical 
diagnoses, statements or opinions).  

The Board does acknowledge that it is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In this case, after careful review of the record, and for the 
reasons and bases expressed below, the Board finds that the 
symptoms of the veteran's PTSD do not warrant a rating in 
excess of the currently assigned 30 percent.  

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 30 percent evaluation 
is contemplated for PTSD upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

The veteran has argued that the December 1997 letter from the 
psychiatrist, Dr. J.C. confirms the severity of his PTSD and 
that letter, along with the January 2003 letter from his Vet 
Center therapist, in which the therapist assigned a GAF score 
of 31, should weigh heavily in favor of his claim that he is 
totally disabled because of his PTSD, as should the 
January 2003 statement from his girlfriend in which she 
describes the veteran's symptoms.  Although the Board has 
considered the whole medical record including the 
December 1997 letter from Dr. J.C., the period on appeal, 
that is the initial rating period from August 2001, is of 
primary importance and it is not VA's duty to compensate a 
veteran for the severity of symptoms prior to that time.  

The Board acknowledges that in his January 2003 letter, the 
veteran's Vet Center readjustment counseling therapist, who 
had sessions with the veteran intermittently from 
December 1997, reported veteran's Axis I diagnoses were PTSD 
with anxiety, and major depression.  He said the veteran had 
become passive and sedentary to the point that he was no 
longer able to work.  Also, he said the veteran's GAF was 31, 
which, as has been highlighted by the veteran, indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

The veteran argues that the letter from the Vet Center 
readjustment counseling therapist has greater weight of 
probative value than VA examination reports because Vet 
Center counselors base their diagnoses on multiple counseling 
sessions, Vet Centers have more expertise and experience with 
veterans with PTSD, Vet centers have better insight and 
understanding of combat veterans, veterans are more likely to 
open up and trust Vet Center counselor, and the statement 
from his girlfriend and the December 1997 letter from Dr. 
J.C. support the Vet Center readjustment counseling 
therapist's conclusion.  

Relative to the veteran's arguments, the Board notes that the 
Vet Center chronological records show that in December 1997, 
the therapist's assessment included alcoholism, Dr. J.C.'s 
assessment in November 1997 had included alcohol dependence, 
the veteran's private physician in February 2002 included 
ethanol abuse in his assessment, and the veteran's primary 
care physician's records, which date from May 2002 refer to 
heavy alcohol use.  The January 2003 letter from the Vet 
Center therapist, does not, however, mention the veteran's 
alcohol abuse, either as a symptom of PTSD or as an Axis I 
diagnosis.  

The Board recognizes that the Vet Center readjustment 
counseling therapist, who is a registered nurse with a 
masters of arts degree, is competent to provide diagnoses, 
statements or opinions.  See Cox v. Nicholson, U.S. Vet. App. 
No. 03-1671 (Jan. 19, 2007).  The Board will, however, give 
greater weight to the reports of the October 2002 and 
October 2004 VA fee basis psychiatric examinations, which 
included alcohol abuse as well as PTSD as an Axis I 
diagnosis.  The Board finds these reports to be of greater 
probative value than the January 2003 letter of the Vet 
Center therapist not only because these examinations were 
conducted by board certified psychiatrists, but also because 
those physicians considered the veteran's entire history, 
reported the veteran's complaints in detail, outlined the 
results of their mental status examinations, and provided a 
clear rationale for distinguishing between symptoms 
associated with the veteran's service-connected PTSD versus 
those associated with other diagnoses.  

On review of the evidence throughout the appeal period, the 
Board finds that the veteran's PTSD has been manifested 
primarily by sleep problems including nightmares, flashbacks 
and intrusive thought of Vietnam, hypervigilance, feeling 
uncomfortable in large groups of people, and complaints of 
depression, anxiety, and irritability.  In none of the 
medical evidence is there a showing of circumstantial, 
circumlocutory, or stereotyped speech, difficulty I 
understanding complex commands, impaired judgment, or 
impaired abstract thinking associated with the veteran's 
PTSD.  There is no evidence of delusions or hallucinations, 
nor is there evidence of homicidal or suicidal thoughts.  
Clinical examination has not demonstrated impairment of the 
veteran's short and long-term memory.  

The psychiatrist who conducted the October 2002 VA fee-basis 
examination specifically stated that the veteran's complaints 
were in the context of ongoing alcohol abuse and 
approximately 50 percent of his symptoms of depression, 
anxiety, insomnia, memory and concentration difficulties, 
isolation, and irritability should be attributed to the 
veteran's ongoing alcohol abuse.  That psychiatrist explained 
that based on subjective and objective evidence presented, he 
rated the veteran with a GAF of 57-62 for PTSD, currently and 
for the past year, which he said represented mild to moderate 
impairment.  Similarly, at the October 2004 VA fee-basis 
psychiatric examination, the psychiatrist acknowledged that 
the veteran has PTSD symptoms and said that the PTSD caused 
nightmares and might contribute to his trouble with crowds, 
but was a relatively small factor in the veteran's problems 
with employment and relationships compared to personality and 
alcohol issues.  He assigned a GAF of 65 for the vetearn's 
PTSD.  As outlined above, a GAF score of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

The Board notes that the veteran's girlfriend described the 
veteran as being unable to hold a job and suffering from 
severe distractibility, inability to concentrate, and mood 
swings.  She has also said that he suffered from depression, 
became angry easily, had panic attacks, isolated himself, and 
had poor personal hygiene.  She associated all these symptoms 
with the veteran's PTSD, which she said was exacerbated by 
his alcoholism.  Although the veteran's girlfriend is 
competent to report symptoms she observed in the veteran, 
she, as a lay person is not competent as to medical matters 
such as diagnosis and etiology, so her opinion as 
relationship of particular symptoms to a diagnosis of PTSD 
versus any other diagnosis, are entitled to no weight of 
probative value.  See, Cromley, 7 Vet. App. at 399; Espiritu, 
2 Vet. App. at 494-95; see also 38 C.F.R. § 3.159.  

Based on the forgoing evidence, the Board concludes that the 
criteria for a rating in excess of 30 percent for PTSD have 
not been met at any time since August 2001.  As noted above, 
in order to be assigned the next higher 50 percent disability 
rating there must be evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such caused by PTSD.  Here, although there is undoubtedly 
social and industrial impairment, the weight of the medical 
evidence clearly indicates that such is caused in largest 
part by the veteran's non service-connected alcohol abuse and 
personality disorder, not to the service-connected PTSD.  In 
this case, therefore, the Board finds that the overall 
picture of the veteran's symptomatology does not more nearly 
approximate the criteria for a rating in excess of 30 
percent.  There does not appear to have been either an 
appreciable worsening of or a diminution of PTSD symptoms at 
any time since service connection was awarded.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.  

Extraschedular consideration

With respect to the question of an extraschedular rating, the 
Board notes that there is no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or unusual 
regarding the veteran's PTSD to warrant referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321.  No examiner has indicated that the veteran's PTSD 
disability is in any way out of the ordinary clinically, and 
there is no indication that the veteran has been hospitalized 
for his service-connected PTSD at any time. 

With respect to interference with employment, the veteran has 
reported that he cannot work or maintain a job because of his 
PTSD.  He has reported that during the appeal period he has 
worked for no more than nine or ten months at a time and that 
he last worked in 2002.  He has said that he left those jobs 
because he was unable to get along with others, including 
supervisors.  While the Vet Center readjustment counseling 
therapist said in January 2003 that the veteran was no longer 
able to work, the psychiatrist who examined the veteran in 
October 2002, and noted his work history, in no way indicated 
that the veteran was unable to work due to his PTSD.  
Further, the psychiatrist who examined the veteran in 
October 2004 specifically stated that he veteran's PTSD was a 
relatively small factor in his problems with employment 
compared to nonservice-connected personality and alcohol 
issues.  For the reasons discussed earlier, the Board finds 
the opinions of the psychiatrists who examined the veteran in 
October 2002 and October 2004 to be of greater probative 
value than the opinion of the Vet Center therapist.  The 
Board therefore concludes that the weight of the evidence is 
against finding that the veteran's PTSD, in and of itself, 
would markedly interfere with the veteran's ability to work. 

Any loss of ability to work is contemplated in the veteran's 
current 30 percent disability rating.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the assignment of an initial rating in excess of 30 percent 
for the veteran's PTSD.  The benefit of the doubt rule is 
therefore not for application because the evidence is not in 
relative equipoise. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
The benefit sought on appeal therefore must be denied.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


